Earnings Conference Call Exhibit 99.3 May 8, Forward Looking Statements Any forward-looking statements made in this web cast are subjectto the safe harbor provisions of the Private Securities LitigationReform Act of 1995.Actual results could differ materiallybecause of issues and uncertainties that need to be considered inevaluating our financial outlook.We assume no obligation toupdate publicly any forward-looking statements.Issues anduncertainties that are of particular significance at this time relateto global competitive pricing, customer financial stability,customer schedule volatility, potential declines in the productionof cars and light trucks, and the successful completion of ourstrategic and operating plans.Please refer to the company’sSEC filings, including our Annual Report on Form 10-K, for acomplete write-up on forward-looking statements and risk factors. Significant Events of Q1 2009 &Subsequent §Lowest quarterly volume sales level since 1992 –Units were 55% lower than prior year –Revenue was 63% lower, including reduction in aluminum pass- through §Prolonged shutdowns announced by GM §Chrysler declared bankruptcy April 30 §Closure of Van Nuys, California facility,announced January 2009 to be completed June2009 Adjustments Taken Q1 2009 §Deferred Tax Asset Valuation $25.3M §Impairment of Fayetteville ProductionAssets $8.9M §Gas Contracts mark-to-market –Update to Pittsburg and Van Nuys Contracts$442K –Arkansas Gas Contracts $3.4M §Severance totaled $2.3M Cash Balance Increased by $16M in Q1 2009 Balance Sheet §Generated positive cash flow from operationsof $23M during the quarter §AR collections stable during Q1; –Reduced by $24M from year-end, mainly due to lower sales –Improved Aging - Reserve for Bad Debts reduced by $900,000 –Chrysler (U.S., Canada & Mexico) receivable on May 1, 2009 was$10M §Maintained strong current ratio of 4.9:1 atMarch 29, 2009 1st Quarter Overview Non-Operating Items Impacting Q12009 Profitability Summary Balance Sheets Summary Cash Flow Statements We are positioning for the future! Conclusion §Volumes were shockingly low in Q1 2009 §Market conditions not expected to improvenear-term §Swift action to reduce costs - continue toevaluate “the right size” §In this environment, “Cash is King”
